Name: Commission Implementing Decision (EU) 2015/251 of 13 February 2015 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2015) 710) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: tariff policy;  regions of EU Member States;  foodstuff;  means of agricultural production;  animal product;  agricultural activity;  trade;  agricultural policy;  trade policy
 Date Published: 2015-02-17

 17.2.2015 EN Official Journal of the European Union L 41/46 COMMISSION IMPLEMENTING DECISION (EU) 2015/251 of 13 February 2015 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2015) 710) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Decision demarcates and lists certain areas of those Members States differentiated by the level of risk based on the epidemiological situation. That list includes certain areas of Estonia, Italy, Latvia, Lithuania and Poland. (2) Article 11 of Implementing Decision 2014/709/EU, providing for a prohibition on the dispatch to other Member States and third countries of fresh pig meat and of certain pig meat preparations and pig meat products from areas listed in the Annex, should be reviewed in order to improve its consistency as regards derogations applicable to exports to third countries. (3) Since October 2014, a few cases of African swine fever in wild boar were reported at the border between Estonia and Latvia, in both Member States in an area included in Part I of the Annex to Implementing Decision 2014/709/EU. Two cases were reported in Lithuania in Kaunas and KupiÃ ¡kis. (4) The evolution of the current epidemiological situation should be considered in the assessment of the risk represented by the animal health situation in Estonia, Latvia and Lithuania. In order to focus animal health control measures and to prevent the spread of African swine fever, as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures provided for in Implementing Decision 2014/709/EU should be amended to take into account the current animal health situation as regards that disease situation in Estonia, Latvia and Lithuania. (5) It is therefore necessary to amend the Annex to Implementing Decision 2014/709/EU to include in Part II of that Annex the relevant areas of Estonia, Latvia and Lithuania. (6) Implementing Decision 2014/709/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/709/EU is amended as follows: (1) in Article 11, paragraphs 2 and 3 are replaced by the following: 2. By way of derogation from paragraph 1, the Member States concerned with areas listed in Part II, III or IV of the Annex may authorise the dispatch of fresh pig meat referred to in paragraph 1 and pig meat preparations and pig meat products consisting of, or containing such pig meat, to other Member States and third countries provided that those pig meat preparations and pig meat products are derived from pigs which have been kept since birth in holdings located outside the areas listed in Parts II, III and IV of the Annex and the fresh pig meat, pig meat preparations and pig meat products are produced, stored and processed in establishments approved in accordance with Article 12. 3. By way of derogation from paragraph 1, the Member States concerned with areas listed in Part II of the Annex may authorise the dispatch of fresh pig meat referred to in paragraph 1 and pig meat preparations and pig meat products consisting of, or containing such pig meat, to other Member States and third countries provided that those pig meat preparations and pig meat products are derived from pigs that comply with the requirements laid down in paragraph 1 and paragraph 2 or paragraph 3 of Article 3.; (2) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX The Annex to Implementing Decision 2014/709/EU is amended as follows: (1) Part I is amended as follows: (a) the entry for Estonia is replaced by the following: 1. Estonia The following areas in Estonia:  the maakond of PÃ µlvamaa,  the vald of HÃ ¤Ã ¤demeeste,  the vald of Kambja,  the vald of KasepÃ ¤Ã ¤,  the vald of Kolga-Jaani,  the vald of Konguta,  the vald of KÃ µo,  the vald of KÃ µpu,  the vald of Laekvere,  the vald of Lasva,  the vald of MeremÃ ¤e,  the vald of NÃ µo,  the vald of Paikuse,  the vald of PÃ ¤rsti,  the vald of Puhja,  the vald of RÃ ¤gavere,  the vald of Rannu,  the vald of RÃ µngu,  the vald of Saarde,  the vald of Saare,  the vald of Saarepeedi,  the vald of SÃ µmeru,  the vald of Surju,  the vald of Suure-Jaani,  the vald of Tahkuranna,  the vald of Torma,  the vald of Vastseliina,  the vald of Viiratsi,  the vald of Vinni,  the vald of Viru-Nigula,  the vald of VÃ µru,  the linn of VÃ µru,  the linn of Kunda,  the linn of Viljandi. ; (b) the entry for Latvia is replaced by the following: 2. Latvia The following areas in Latvia:  the novads of Aizkraukles,  the novads of Alojas,  in the novads of AlÃ «ksnes, the pagasti of Ilzenes, ZeltiÃ u, Kalncempju, Annas, Malienas, Jaunannas, MÃ lupes and Liepnas,  the novads of Amatas,  in the novads of Apes, the pagasts of VireÃ ¡u,  the novads of Baltinavas,  the novads of Balvu,  the novads of CÃ su,  the novads of Gulbenes,  the novads of IkÃ ¡Ã ·iles,  the novads of InÃ ukalna,  the novads of Jaunjelgavas,  the novads of Jaunpiepalgas,  the novads of Ã ¶eguma,  the novads of KocÃ nu,  the novads of Krimuldas,  the novads of LielvÃ rdes,  the novads of LÃ «gatnes,  the novads of LimbaÃ ¾u,  the novads of MÃ lpils,  the novads of Mazsalacas,  the novads of Neretas,  the novads of Ogres,  the novads of PÃ rgaujas,  the novads of PriekuÃ ¼u,  the novads of Raunas,  the novads of RopaÃ ¾u,  the novads of RugÃ ju,  the novads of SalacgrÃ «vas,  the novads of Salas,  the novads of SÃ jas,  the novads of Siguldas,  the novads of SkrÃ «veru,  the novads of Smiltenes,  the novads of Vecpiebalgas,  the novads of Vecumnieku,  the novads of ViesÃ «tes,  the novads of ViÃ ¼akas,  the republikas pilsÃ ta of Valmiera. ; (c) the entry for Lithuania is replaced by the following: 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nija of JosvainiÃ ³, Pernaravos, KrakiÃ ³, KÃ dainiÃ ³ miesto, Dotnuvos, GudÃ ¾iÃ «nÃ ³ and SurviliÃ ¡kio,  in the rajono savivaldybÃ  of PaneveÃ ¾ys, the seniÃ «nija of Krekenavos, UpytÃ s, VelÃ ¾io, MieÃ ¾iÃ ¡kiÃ ³, KarsakiÃ ¡kio, NaujamiesÃ io, PaÃ ¯strio, PanevÃ Ã ¾io and SmilgiÃ ³,  in the rajono svaivaldybÃ  of RadviliÃ ¡kis the seniÃ «nija of SkÃ miÃ ³ and Sidabravo,  the miesto savivaldybÃ  of Kaunas,  the miesto savivaldybÃ  of PaneveÃ ¾ys,  the rajono savivaldybÃ  of KaiÃ ¡iadorys,  the rajono savivaldybÃ  of Kaunas,  the rajono savivaldybÃ  of Pasvalys,  the rajono savivaldybÃ  of Prienai,  the savivaldybÃ  of BirÃ ¡tonas,  the savivaldybÃ  of Kalvarija,  the savivaldybÃ  of Kazlu Ruda,  the savivaldybÃ  of Marijampole. ; (2) Part II is amended as follows: (a) the entry for Estonia is replaced by the following: 1. Estonia The following areas in Estonia:  the maakond of IDA-Virumaa,  the maakond of Valgamaa,  the vald of Abja,  the vald of Halliste,  the vald of Karksi,  the vald of Paistu,  the vald of Tarvastu,  the vald of Antsla,  the vald of MÃ µniste,  the vald of Varstu,  the vald of RÃ µuge,  the vald of SÃ µmerpalu,  the vald of Haanja,  the vald of Misso,  the vald of Urvaste. ; (b) the entry for Latvia is replaced by the following: 2. Latvia The following areas in Latvia:  the novads of AknÃ «stes,  in the novads of AlÃ «ksnes, the pagasti of Veclaicenes, Jaunlaicenes, Ziemeru, AlsviÃ ·u, MÃ rkalnes, JaunalÃ «ksnes and Pededzes,  in the novads of Apes, the pagasts of Gaujienas, Trapenes and Apes,  the novads of Cesvaines,  the novads of Ã rgÃ ¼u,  the novads of IlÃ «kstes,  the republikas pilsÃ ta of JÃ kabpils,  the novads of JÃ kabpils,  the novads of Kokneses,  the novads of Krustpils,  the novads of LÃ «vÃ nu,  the novads of LubÃ nas,  the novads of Madonas,  the novads of PÃ ¼aviÃ u,  the novads of VarakÃ ¼Ã nu. ; (c) the entry for Lithuania is replaced by the following: 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nija of AndrioniÃ ¡kis, AnykÃ ¡Ã iai, Debeikiai, Kavarskas, Kurkliai, Skiemonys, Traupis, TroÃ ¡kÃ «nai, VieÃ ¡intos and the part of SvÃ dasai located south to road No 118,  in the rajono savivaldybÃ  of KÃ dainiai the seniÃ «nija of PelÃ dnagiÃ ³, VilainiÃ ³, Truskavos and Ã Ã tos,  in the rajono savivaldybÃ  of KupiÃ ¡kis, the seniÃ «nija of Alizava, KupiÃ ¡kis, NoriÃ «nai and SubaÃ ius,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys the seniÃ «nija of Ramygalos, VadokliÃ ³ and Raguvos,  the apskritis of Alytus,  the miesto savivaldybÃ  of Vilnius,  the rajono savivaldybÃ  of BirÃ ¾ai,  the rajono savivaldybÃ  of Jonava,  the rajono savivaldybÃ  of Ã alcininkai,  the rajono savivaldybÃ  of Ã irvintos,  the rajono savivaldybÃ  of Trakai,  the rajono savivaldybÃ  of Ukmerge,  the rajono savivaldybÃ  of Vilnius,  the savivaldybÃ  of Elektrenai. .